DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-25 are pending upon entry of amendment filed on 2/19/20.

Applicant’s election of CD40 antibody and poly(I:C) as species without traverse in the reply filed on 6/24/22 has been acknowledged.   

Claim 1-25 readable upon CD40 antibody as co-stimulatory antibody and poly(I:C) as a TLR agonist are under consideration in the instant application.

3.	      Applicant’s IDS filed on 2/19/20 has been acknowledged.

4.	The oaths filed on 1/21/21 have been acknowledged.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 3-5, 10, 11, 12, 14, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is indefinite in the recitation of pharmaceutical “combination” of compositions.  A combination reads on any recited elements are together.  The claim sets for a first and a second compositions wherein the second composition is administered at least 2 days subsequent to administration of the first.  It is not clear whether the combination of compositions intended to mean the compositions are being administered separately in sequential order or the limitations imply whether the compositions are packaged together in a kit.  Appropriate correction is required.

The use of the term “e.g.” in claims 4, 5 and 14 and “optionally” in claim 12 renders the claim indefinite because it is unclear whether the limitations following such terms are part of the claimed invention.  See MPEP 2173.05 (h).

Further, the use of Markush Group is recited in claims 3-5, 10, 11, 14, 19 and 20.  The proper Markush group is expressed as “selected from the group consisting or A, B, C and D”.  Currently, claims recite “comprising or consisting” or “or” instead of “and”, respectively.  Appropriate correction is required.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 19 recites the broad recitation of the size of liposome between 60-500nm and the claim also recites 140-180nm which is the narrower statement of the range of sizes.

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. 	Claims 1-25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a pharmaceutical combination of compositions comprising the first comprising liposome containing a target antigen adpgk set forth in SEQ ID NO:359 and the second composition comprising at least a portion of the target antigen, CD40 antibody as a co-stimulatory antibody to enhance T cell or dendritic cell response does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.
There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use any one of target antigen in cationic liposomes in the first composition, the second composition with any “portion” of the target antigen with any co-stimulatory antibody in any “medical treatment”. 

The specification of instant application lists 360 exemplary tumor antigens from lung carcinoma to any overexpressed tumor antigens that are all distinct in structure as evidenced by the different sequence identifiers.  The instant claims include any target antigen in liposome and any “portion” of such target antigen with co-stimulatory antibody in the second composition.  The portion reads on any fragment of the recited target antigens.  No examples in the instant application disclose such combinations of compositions in medical treatments as recited in claim 1 and further evidenced by the tumor treatment or infections as in claims 9, 19-20.  At most, the instant specification discloses activation of T cell or CD4+ immune responses evidenced by Figures.

Although, enhancement of CD8+ T cell immune response has been exhibited in WO2015/165997 (IDS reference, Example 5) with malignant antigen of SIINKEFKL and antiCD40 antibody and polyIC, this cannot be extrapolated with any medical treatment with combination of a first composition comprising liposome containing a target antigen and a second composition comprising a portion of the target antigen and a costimulatory antibody as encompassed by the claimed invention.  The ‘997 publication provides a very specific composition that elicits specific CD8+ response.

The specification fails to provide sufficient guidance to direct a person of skilled in the art to make and achieve the intended use of the claimed invention without undue experimentation.  The specification discloses one exemplary formulation (see p. 20) but the combinations encompassed by the claims have not been tested for its intended use in medical treatment including cancer and/or infections.  

To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view or the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breath of the claims, it would take undue trials and errors to practice the claimed invention.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2015/165997 (IDS reference) in view of WO2010/054654 (IDS reference).

The ‘997 publication teaches combination of first and second compositions for enhancing T cell activity.  The first composition comprises a tumor-expressing antigen and the second composition comprises a tumor expressing antigen, CD40 antibody with polyIC (example 5, p. 26, claims 1-15).  The ‘997 publication teaches intravenous administrations of the first composition on day 0 and second composition was administered day 7 (reads on claimed  at least 2 day subsequent, example 6).  Given that the prior art combinations of elected species of CD40 antibody and polyIC combination is taught and read on the claimed pharmaceutical combinations, the intended medical use in treatment of cancer, infection disease and specific antigens recited in claims 3-5, 9-12, 14-25 are included in this rejection.   Further, given that the first and the second compositions are administered on day 0 and day 7, claims 23-25 are included in this rejection.  Note the limitations of instant claims 14-25 are in claims 1-15 of the ‘997 publication.

The disclosure of the ‘997 publication differs from the instant claimed invention in that it does not teach the use of liposomes for antigen encapsulation as in claims 1-2, 6-8, 12 of the instant application. 

The ‘654 publication teaches the use of cationic liposome adjuvants in encapsulation of target antigens and the encapsulation of liposome enhances CD8+ response while reducing immunogencity (p. 2, claims).  The DOTAP, DSPC and/or various phospholipids are available as immunomodulator and adjuvant.  The liposome may be unilamellar and size ranges are abou5 150nm (p. 9-14, 23-25, 28).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize liposomes as taught by the ‘654 publication into the antigenic combinations taught by the ‘997 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of liposome helps to enhance CD8+ immune response while reducing immunogenicity of the specific tumor and well incorporates antigenic source and delivers to the target site.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

12.	No claims are allowable.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
July 15, 2022 


/YUNSOO KIM/Primary Examiner, Art Unit 1644